DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 12, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murthy (U.S. Patent Application Publication 2016/0172170 A1).
	Regarding claim 1, Murthy discloses an ion source assembly for use in a mass spectrometer, the ion source assembly comprising:
	A first anode (grid electrode 13 of ion source 11d) defining a first ionization volume (space above ion source 11d);
	A first electron source (filament 12 of ion source 11d) positioned proximate the first anode and configured to generate electrons that pass through the first anode and into the first ionization volume;
	A second anode (grid electrode 13 of ion source 11c) defining a second ionization volume (space above ion source 11c);
	A second electron source (filament 12 of ion source 11c) positioned proximate to the second anode and configured to generate electrons that pass through the second anode and into the second ionization volume; and
	At least one optical element (30) proximate the first ionization volume and defining an ion exit from the ion source;
	Wherein the first and second anodes and the first and second ionization volumes are positioned along an ion optical axis of the mass spectrometer, and wherein the first anode is positioned between the second anode and the ion exit (Fig. 1).
	Regarding claim 2, Murthy discloses wherein the first electron source comprises a first filament and the second ion source comprises a second filament, and wherein the first and second filaments are configured to be heated to emit electrons (paragraph 0028).
	Regarding claims 3 and 5, although Murthy does not disclose the filament dimensions or the material that the filaments are made from, Murthy teaches that one application of the multiple filaments is to serve as backups for each other if one filament burns out (paragraph 0037); therefore, it is implied that the filaments have the same dimensions and materials.
	Claim 12 is drawn to the method of using the apparatus of claim 1, and the same rejection applies mutatis mutandis. 
	Regarding claim 13, Murthy discloses setting a potential of the first electron source equal to the potential of the first anode when the second electron source is emitting electrons and ions are generated in the second ionization volume (paragraph 0040).
	Regarding claim 14, Murthy discloses wherein diverting the electric current from the first electron source to the second electron source is done after a failure of the first electron source (paragraph 0037).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murthy in view of Quarmby, et al (U.S. Patent Application Publication 2009/0032702 A1).
Regarding claims 4 and 6, Murthy discloses the ion source assembly of claim 1, but fails to teach wherein the first and second filaments are comprised of different dimensions and materials; however, Quarmby teaches that, by providing an ion source assembly with multiple filaments of different dimensions and materials, the ion source can be optimized for multiple different applications (paragraph 0039 – by providing one filament in the form of a tungsten ribbon and another filament in the form of a rhenium coil, the combinations of filament types and materials can be optimized for particular applications such as one or more of chemical ionization and electron ionization). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include filaments with different dimensions and materials in Murthy’s ion source assembly, because doing so would add functionality for use in multiple applications such as chemical ionization and electron ionization.
Regarding claim 7, one of the materials that Quarmby teaches in particular as being useful in an ion source assembly is a tungsten alloy (paragraph 0039 - thoriated tungsten rhenium); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a filament made of a tungsten alloy in Murthy’s ion source assembly, in order to optimize the filaments for particular applications.
Regarding claim 8, one of the materials that Quarmby teaches in particular as being useful in an ion source assembly is oxide-coated iridium (paragraph 0039 – thoriated iridium); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a filament made of oxide-coated iridium in Murthy’s ion source assembly, in order to optimize the filaments for particular applications.
Claim 15 is drawn to the method of using the ion source assembly of claim 8, and the same rejection applies mutatis mutandis.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a conductive endcap positioned between the first ionization volume and the second ionization volume, wherein the conductive endcap allows ions to pass from the second ionization volume into the first ionization volume; nor does there appear to be a reason that one of ordinary skill in the art would find it obvious to add a conductive endcap between Murthy’s first and second ionization volumes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        29 July 2022